                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                    Case No. 18-cv-06948-SVK
                                   8                  Plaintiff,
                                                                                          ORDER CONTINUING HEARING ON
                                   9            v.                                        ORDER TO SHOW CAUSE
                                  10    VIRGINIA FERNANDEZ, et al.,                       Re: Dkt. No. 29
                                  11                  Defendants.

                                  12          Before the Court in Plaintiff’s Response to Order to Show Cause. Dkt. 29. Good cause
Northern District of California
 United States District Court




                                  13   appearing, the hearing on the Order to Show Cause re Settlement (Dkt. 28) is CONTINUED to

                                  14   April 28, 2020. If a dismissal is filed by April 27, 2020, the Order to Show Cause hearing will be

                                  15   automatically vacated.

                                  16          SO ORDERED.

                                  17   Dated: March 24, 2020

                                  18

                                  19
                                                                                                  SUSAN VAN KEULEN
                                  20                                                              United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
